WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law -       OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



THOMAS J. CAREY,                                                    Case No. 6:18-cv-01148-MK

       Plaintiff,

vs.                                                                        PROPOSED ORDER

COMMISSIONER of Social Security,

       Defendant.


       Attorney fees in the amount of $5,229.09 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the Treasury

Offset Program, payment of this award shall be made via check sent to Tim Wilborn's address: P.O.

Box 370578, Las Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has

signed, payment shall be made in Tim Wilborn's name 'fno debt subject to offset exists.

       DATEDthis3P._dayof         Qc,,t,½---




Submitted on October 28, 2019 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff




ORDER - Page 1
